UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a party other than the Registrant¨ Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material under §240.14a-12 ITT EDUCATIONAL SERVICES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4)Date Filed: ITT Educational Services, Inc. 2010 Annual Meeting Notice and Proxy Statement Table of Contents NOTICE OF ANNUAL MEETING OF SHAREHOLDERS PROXY STATEMENT QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING AND VOTING PROPOSAL ONE: ELECTION OF THREE DIRECTORS TO SERVE UNTIL THE 2 Nominees for Director Directors Continuing in Office Meetings, Independence, Leadership and Committees of the Board of Directors PROPOSAL TWO: RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS ITT/ESI’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2010 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Audit Committee Report Audit, Audit-Related, Tax and All Other Fees Audit and Non-Audit Services Pre-Approval Policy SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE EXECUTIVE OFFICERS COMPENSATION OF EXECUTIVE OFFICERS AND DIRECTORS Compensation Discussion and Analysis Compensation Committee Report Summary Compensation Table Amount of Salary and Bonus in Proportion to Total Compensation Grants of Plan-Based Awards Table Employment Contracts Compensation-Related Risk Assessment Non-Equity Incentive Plan Equity Compensation and Qualified Savings Plans Outstanding Equity Awards at Fiscal Year-End Table Option Exercises and Stock Vested Table Pension Benefits Table Pension Plans Nonqualified Deferred Compensation Plan Table Nonqualified Deferred Compensation Plans Potential Payments Upon Termination or Change In Control Director Compensation Table Director Compensation SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT CERTAIN RELATIONSHIPS AND RELATED PERSON TRANSACTIONS SHAREHOLDER PROPOSALS FOR 2 ADDITIONAL INFORMATION Code of Ethics Transfer Agent Information Shareholder Information Annual Report to Shareholders ITT EDUCATIONAL SERVICES, INC. 13000 North Meridian Street Carmel, IN 46032-1404 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD MAY 4, 2010 The 2010 Annual Meeting of Shareholders of ITT Educational Services, Inc. (“ITT/ESI”) will be held at the Hilton Crystal City, 2399 Jefferson Davis Highway, Arlington, VA 22202, on Tuesday, May 4, 2010, at 10:00 a.m., local time, for the following purposes: 1. To consider and vote upon two proposals described in the accompanying Proxy Statement providing for: Proposal One: Election of three Directors to serve until the 2013 Annual Meeting of Shareholders and until their successors are elected and have qualified. Proposal Two: Ratification of the appointment of PricewaterhouseCoopers LLP to serve as ITT/ESI’s independent registered public accounting firm for its fiscal year ending December 31, 2010. 2. To act upon such other matters that may properly come before the meeting. All shareholders of record at the close of business on March 5, 2010 will be entitled to vote at the meeting. It is important that your shares be represented at this meeting. Whether or not you expect to be present, please vote as soon as possible. We have provided information on available voting methods in the accompanying Proxy Statement. If you attend the meeting, you may revoke your proxy and vote in person. By Order of the Board of Directors, Clark D. Elwood Executive Vice President, Chief Administrative Officer, General Counsel and Secretary ITT EDUCATIONAL SERVICES, INC. 13000 North Meridian Street Carmel, IN 46032-1404 PROXY STATEMENT Annual Meeting of Shareholders May 4, 2010 This Proxy Statement and accompanying proxy are being provided to shareholders on or about March 19, 2010 in connection with the solicitation by the Board of Directors of ITT Educational Services, Inc. (“ITT/ESI,” “we” or “us”) of proxies to be voted at the 2010 Annual Meeting of Shareholders (“Annual Meeting”) to be held at 10:00 a.m., local time, Tuesday, May 4, 2010, at the Hilton Crystal City, 2399 Jefferson Davis Highway, Arlington, VA 22202, for the purposes set forth in the accompanying notice. QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING AND VOTING Why did I receive a Notice of Internet Availability of Proxy Materials? Many of our shareholders will receive a Notice of Internet Availability of Proxy Materials (the “Notice”), which was or will be sent to shareholders on or about March 19, 2010.We are furnishing our proxy materials to our shareholders on the Internet, unless the shareholder has previously requested printed copies.Printed copies of our proxy materials furnished at the previous request of our shareholders were or will be sent to those shareholders on or about March 19, 2010. If you received a Notice by mail or e-mail, you will not receive a printed copy of our proxy materials unless you request such a copy in the manner described in the Notice.The Notice also instructs you as to how you may access and review this Proxy Statement and our 2009 Annual Report on Form 10-K, and how you may submit your proxy to vote at the Annual Meeting. Who is entitled to vote at the Annual Meeting? Holders of our common stock outstanding at the close of business on March 5, 2010, the record date for the Annual Meeting (the “Record Date”), are entitled to vote their shares at the Annual Meeting.As of the Record Date,34,523,970 shares of our common stock were issued and outstanding.Each share of our common stock is entitled to one vote on each matter properly brought before the Annual Meeting. What will shareholders vote on at the Annual Meeting and how does the Board of Directors recommend that I vote? There are two proposals that shareholders will vote on at the Annual Meeting: · election of three directors to serve until the 2013 Annual Meeting of Shareholders and until their successors are elected and have qualified; and · ratification of the appointment of PricewaterhouseCoopers LLP (“PWC”) to serve as our independent registered public accounting firm for our fiscal year ending December 31, 2010. The Board of Directors recommends that you vote FOR both proposals. What is the difference between holding shares as a shareholder of record and as a beneficial owner? If your shares are registered directly in your name with our transfer agent, American Stock Transfer & Trust Company, you are considered, with respect to those shares, the “shareholder of record.”The Notice has been or will be sent directly to you, unless you previously requested printed copies of our proxy materials. If your shares are held in a stock brokerage account or by a bank or other holder of record, you are considered the “beneficial owner” of those shares held in “street name.”The Notice has been or will be sent to you by your broker, bank or other holder of record who is considered, with respect to those shares, to be the shareholder of record.As the beneficial owner, you have the right to direct your broker, bank or other holder of record on how to vote the shares in your account. How do I vote? Record Holders If you are a record holder, you may vote by using any of the following methods. Through the Internet.You may submit a proxy through the Internet by following the instructions on the Notice or the instructions on the proxy card if you previously requested to receive paper copies of our proxy materials or you request paper copies in connection with this Annual Meeting.If you submit a proxy through the Internet, you do not need to return a proxy card.The Internet voting facility for shareholders of record will close at 11:59 p.m., Eastern Time, on May 3, 2010. By Telephone.If you receive a proxy card by mail because you have previously requested to receive paper copies of our proxy materials or you request paper copies in connection with this Annual Meeting, you may submit a proxy by telephone by dialing the toll-free telephone number shown on the proxy card and following the recorded instructions.If you submit a proxy by telephone, you do not need to return a proxy card.The telephone voting facility for shareholders of record will close at 11:59 p.m., Eastern Time, on May 3, 2010. By Mail.If you receive a proxy card by mail because you have previously requested to receive paper copies of our proxy materials or you request paper copies in connection with this Annual Meeting, you may vote by completing, signing, dating and mailing that proxy card in the pre-addressed postage-prepaid envelope that will be included when the proxy card is sent to you. In Person at the Annual Meeting.If you attend the Annual Meeting, you may vote your shares in person.We encourage you, however, to vote by proxy card, through the Internet or by telephone even if you plan to attend the meeting so that your shares will be voted in the event you later decide not to attend the meeting. Beneficial Owners If you are a beneficial shareholder, you may vote by using any voting instruction card provided by your broker, bank or other record holder or by following their instructions for voting through the Internet or by telephone.If you are a beneficial shareholder who would like to vote in person at the Annual Meeting, you must obtain a legal proxy from your broker, bank or other holder of record and present it at the Annual Meeting. You should be aware that due to changes in the rules of the New York Stock Exchange (“NYSE”), at shareholder meetings held on or after January 1, 2010, brokers will no longer be entitled to exercise discretion to vote shares in an uncontested election of directors if the beneficial shareholder does not give voting instructions.Accordingly, if you are a beneficial shareholder and wish your shares to be voted in the election of directors, you must give your broker voting instructions. What does it mean if I receive more than one Notice or proxy card? If you received more than one Notice or proxy card, your shares are registered in more than one name or are registered in different accounts.Please follow the voting instructions included in each Notice and proxy card to ensure that all of your shares are voted. May I change my vote after I have submitted a proxy? If you are a shareholder of record, you have the power to revoke your proxy at any time before the shares it represents are voted, by: · delivering to our Secretary an instrument revoking the proxy; · delivering a new proxy in writing, through the Internet or by telephone, dated after the date of the proxy being revoked and, in the case of telephone or Internet voting, before 11:59 p.m., Eastern Time, on May 3, 2010; or · attending the Annual Meeting and voting in person (attendance without casting a ballot will not, by itself, constitute revocation of a proxy). If you are a beneficial shareholder, you may submit new voting instructions by contacting your broker, bank or other holder of record.You may also revoke your previous voting instructions by voting in person at the Annual Meeting if you obtain a legal proxy from your broker, bank or other holder of record and present it at the Annual Meeting. How will the proxies be voted? Clark D. Elwood and Daniel M. Fitzpatrick, two of our executive officers, have been selected by our Board of Directors to serve as proxy holders for the Annual Meeting.All shares of our common stock represented by properly delivered proxies received in time for the Annual Meeting will be voted at the Annual Meeting by the proxy holders in the manner specified by the shareholder.If a written proxy card is signed by a shareholder and returned without instructions, the shares of our common stock represented by the proxy will be voted FOR the election of the three director nominees named in this Proxy Statement, and FOR the ratification of the appointment of PWC. What is the quorum required at the Annual Meeting? In order for business to be conducted at the Annual Meeting, a quorum must be present.A quorum will be present if the holders of a majority of the shares issued and outstanding as of the Record Date and entitled to vote are represented in person or by proxy at the Annual Meeting.Votes cast by proxy or in person at the Annual Meeting will be tabulated by the election inspector appointed for the meeting and will determine whether a quorum is present.The election inspector will treat abstentions and broker non-votes as shares that are present for purposes of determining the presence of a quorum.A broker non-vote occurs when a broker, bank or other holder of record holding shares for a beneficial owner does not vote on a particular proposal because that holder does not have discretionary voting power for that particular item (for example, the election of directors) and has not received voting instructions from the beneficial owner. What are the voting requirements to approve each of the proposals? Election of Three Directors.To be elected, a Director nominee must receive a majority of the votes cast with respect to such Director, which means that the number of shares voted “for” that Director’s election must exceed the number of shares voted “against” that Director’s election.Shareholders will not be allowed to cumulate their votes in the election of Directors.Abstentions and broker non-votes will not be considered as votes cast on this proposal and therefore will have no effect on the outcome of this proposal. Ratification of the Appointment of the Independent Registered Public Accounting Firm.The affirmative vote of a majority of the shares of our common stock represented in person or by proxy at the Annual Meeting is required to ratify the appointment by the Audit Committee of the Board of Directors of PWC as our independent registered public accounting firm for our fiscal year ending December 31, 2010.Abstentions and broker non-votes will be counted for purposes of determining whether a quorum is present and will be considered shares represented at the Annual Meeting.Accordingly, an abstention or broker non-vote will have the same effect as a vote against this proposal. Could other matters be decided at the Annual Meeting? As of the date of this Proxy Statement, our Board of Directors is not aware of any matters, other than those described in this Proxy Statement, which are to be voted on at the Annual Meeting.If any other matters are properly raised at the Annual Meeting, however, the persons named as proxy holders intend to vote the shares represented by your proxy in accordance with their judgment on such matters. Who is paying for the costs of this proxy solicitation? We will pay all expenses of solicitation of proxies.Our officers, Directors and other employees may solicit proxies, without additional compensation, by telephone, electronic mail, facsimile or mail, or by meetings with shareholders or their representatives.We also will reimburse brokers, banks and other record holders for their charges and expenses in forwarding proxy material to beneficial owners. PROPOSAL ONE: ELECTION OF THREE DIRECTORS TO SERVE UNTIL THE 2 Our Board of Directors currently consists of nine Directors divided into three classes. Each class contains three Directors.The term of one class expires each year. Generally, each Director serves until the annual meeting of shareholders held in the year that is three years after the Director’s election and thereafter until the Director’s successor is elected and has qualified. At the meeting, three Directors are to be elected to hold office for a three-year term to expire at the 2013 Annual Meeting of Shareholders and until their successors are elected and have qualified. The proxy holders intend to vote such proxy for the election to the Board of Directors of John F. Cozzi, Kevin M. Modany and Lloyd G. Waterhouse, three current Directors whose terms expire this year, unless you direct them to vote otherwise. The Board of Directors appointed Mr.Waterhouse as a Director in April 2009 upon the recommendation of the Nominating and Corporate Governance Committee.The Nominating and Corporate Governance Committee utilized the National Association of Corporate Directors’ (“NACD”) Directors Registry to identify potential director candidates.The NACD provided profiles and resumes of candidates based on criteria that we provided to them.The Nominating and Corporate Governance Committee reviewed resumes, interviewed candidates and recommended Mr. Waterhouse to the full Board of Directors. The voting standard for election of the Director nominees is a majority vote standard.This majority vote standard is in effect because this is an uncontested election of Directors (i.e., the number of nominees for Director did not exceed the number of Directors to be elected, as of the date that was 14 days in advance of the date that this Proxy Statement was filed with the U.S. Securities and Exchange Commission (“SEC”)).For any contested elections, the Directors would be elected by a plurality of the shares of our common stock voted in person or by proxy at the meeting. All of the Director nominees for this Annual Meeting are currently serving on our Board of Directors.If any nominee is not elected at the Annual Meeting, he or she is expected to tender his or her resignation to our Board of Directors.Our Board of Directors will act on the tendered resignation and publicly disclose its decision regarding the tendered resignation within 90 days from the date of the certification of the election results.In making its decision regarding the tendered resignation, our Board of Directors may consider any factors or other information that it considers appropriate and relevant.If a Director’s resignation is not accepted by our Board of Directors, the Director will continue to serve until the end of the term of his or her class and until his or her successor is duly elected, or his or her earlier resignation or removal.If a Director’s resignation is accepted by our Board of Directors, then the Board may fill the resulting vacancy or decrease the size of the Board. Each of the nominees has consented to serve as a Director. If for any reason a nominee should become unable or unwilling to accept nomination or election, the proxy holders intend to vote the proxy for the election of such other person as our Board, upon the recommendation of the Nominating and Corporate Governance Committee, may select.
